Title: To Thomas Jefferson from Mary Osborne, 29 November 1803
From: Osborne, Mary
To: Jefferson, Thomas


               
                  Sir
                     
                  City of Washington Dec i.e. Nov. 29 1803
                     
               
               you who have studied your peopels happiness and so generaly bestowed it will no dought be suprised to be individually asked for assistance and from an intire stranger
                the motives which induce me to so an action as appling to one in the station Mr Jefferson holds if I was to relate particularly would plead my pardon for so bold an intersession 
               a daughter beges for a widowed mother whose misfortuns have bean many and who has long suferd bodly and mentily with a tender family whose sex will not permit them to seak a livly hood from under her protection—my Mother keeping a shop of Ladys goods and as the summer being very dull and this faul unhealthy in canciquence my Mother could not intirely pay her Merchant and as this is the only seson of year which bisness can be done with the help of som friend my Mother cauld free her self from all incombrence and doe very well at her imployment
               the many libral bestowments Mr Jefferson has give in incoragin arts and industry and his munificence to the unfortunate has made me hope and dare  him to be my mothers friend and if Mr j—n can put so much confidence  word and honesty of a femail and Lend my mother five hundred dollers  Mounths for with in that time it shall be returnd it will inabel my [mother] with industry and the incom of a small property establish her self in her bisness and free her self from all det
               if Mr Jefferson can make it convenint and find satisfaction in granting my requst and make a mother and family comfortible and happy he will never have cause to repent a bounty and charity which will never be for got and ever greatfull for and punctually returnt
               I am sencibel I have broke throw thos ruls prescrib to my sex and actied undutifull with out my Mothers knowledg and unnone to any person solisited Mr J—ns friendship and for fear of miscarage asked it in a fictitious name if ancred shall be knawn
               if Mr Jefferson is so Beneficent as to grant the above favour he will please to anceret this week and derect it to
               
                  Susana P Roboson
               
               
                  City of Washington
               
               
                  PS Mr jefferson will blame but if he new my unhappy resons for so bold a solisitation which principels and sentiment makes shuder at he would pity pardon and grant and with the hope he will I conclude a letter which I am sencibel the manar is not proper but the motives great 
                  with Obd. & Rrct.
               
               
                  S P Roboson
               
            